Citation Nr: 0011879	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to October 
1990.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In July 1999, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is manifested by complaints of sleep 
problems, anxiety, and social isolation.  His disability is 
considerable and more nearly approximates the criteria for a 
50 percent evaluation under the old criteria. 


CONCLUSION OF LAW

The criteria for an increased evaluation to 50 percent have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);38 C.F.R. 
§§ 4.7, 4.40, 4.130, Code 9411-(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection was granted for PTSD in March 1991, and a 
30 percent evaluation was assigned effective from November 
1990.  This was based on service medical records and a 
January 1991 VA examination report which showed that the 
veteran had PTSD due to intrusive and distressing thoughts 
about an inservice accident.  It was noted that he had 
flashbacks and distressing dreams.  

When examined by VA in August 1994, the veteran related that 
he continued to display anger outbursts, that he had 
difficulty sleeping and nightmares, that he had restricted 
range of emotion, avoidance, and that his concentration was 
low.  It was noted that the veteran was unemployed. The 
physical examination revealed, in pertinent part, that the 
veteran was alert and oriented in all three spheres, that he 
exhibited a neutral mood and full affect, that he denied any 
psychotic or depressive symptoms, and that his insight and 
judgment were good.  PTSD was diagnosed.  

The report of a private examination dated in September 1995 
provides that the veteran expressed having little concern for 
himself, that he was anhedonic and anergic, and that he 
frequently thought of suicide (but denied any ongoing plan or 
intent).  A physical examination revealed, in pertinent part, 
that the veteran's affect was variable, that he was anxious, 
and that he was mildly depressed. The examiner indicated that 
the interview and a personality test suggested that the 
veteran experienced considerable anxiety and to a lesser 
degree depression associated with marked self-doubt. The 
examiner indicated that the veteran's defenses against 
dysphoria seemed to include obsessive rumination, withdrawal, 
denial, projection, and "splitting," which were punctuated by 
periods of impulsive acting out behavior. It was noted that 
the veteran exhibited borderline personality disorder traits 
and that the veteran was employed part time.  The diagnoses 
were Axis I-chronic PTSD, mild recurrent major depressive 
disorder; Axis II-rule out personality disorder with 
borderline and paranoid features.  A Global Assessment of 
Functioning score of 48 was assigned.  Subsequent VA 
outpatient treatment records dated in September 1995 reflect 
that the veteran continued to receive treatment for PTSD and 
that he was prescribed Zoloft.  These records also reflect a 
GAF score of 60.

In December 1999, the veteran underwent a VA social work 
industrial social history evaluation.  It was noted that he 
was currently attending community college and that although 
he was carrying 12 credits, he received incompletes in 3 
classes.  He stated that a routine day as sleeping until 
11:00 am, and that he often drank 4 to 12 beers a night to 
relax him and to get through the night.  He reported dreaming 
about an incident in service where 5 of a platoon were killed 
when an adjacent group of soldiers shelled them accidentally.  
He stated that once through the night, he goes to class and 
then comes home and begins the cycle again.  He reported that 
he does not have a girlfriend, male friends, or socialize 
with relatives.  He stated that his only companion is his 
cat.  He stated that he did not take any medicine.  The 
examiner noted that the veteran was soft spoken initially but 
became quickly agitated.  It was stated that when pressed, 
the veteran's anxiety was evident.  The examiner noted that 
the veteran had the most trouble at night during dreams.  The 
veteran reported that the thought of suicide had passed 
through his mind.  

The veteran was examined by VA in December 1999.  The veteran 
complained of nightmares every few days, intrusive thoughts, 
being avoidant, and losing sleep.  He reported being tired 
and having suicidal thoughts.  It was noted that he was 
presently a student, took 12 credits the prior semester, and 
reported that his GPA was about a 2.0.  He reported that he 
lives alone and that he spends his time drinking, smoking and 
being with his cat.  On examination, it was noted that he was 
alert and oriented.  He was reported to be cooperative with a 
very flat affect.  His speech and psychomotor activity were 
slowed.  It was noted that his thought processes were goal 
directed, but appeared slowed and the veteran appeared to 
have difficulty concentrating.  The thought content was noted 
not to reveal evidence of lethality or psychosis.  Insight 
and judgment appeared fair and intellect was in the average 
range.  The assessment was: PTSD; dysthymia; alcohol abuse 
ongoing.  The GAF was 57.  

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as previously set 
forth in 38 C.F.R. § 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to the 
veteran will apply, absent Congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the schedular criteria were made 
during the pendency of the veteran's appeal, the Board finds 
that it must consider both the old and new criteria in 
evaluating the veteran's service-connected PTSD.  However, as 
the revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date.  38 
U.S.C.A. § 5110(g) (West 1991).  In other words, the Board 
must review the evidence dated prior to November 7, 1996, 
only in light of the old regulations, but must review the 
evidence submitted after November 7, 1996, under both the old 
and newly revised regulations, using whichever version is 
more favorable to the veteran.

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability. Adjectival descriptions such as "severe" were 
not determinative of the degree of disability, rather the 
report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative. 38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.129 (1996).

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was warranted for impairment less than 
criteria for a 30 percent evaluation, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation was warranted 
where there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent rating was also warranted when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  Finally, a total rating was 
authorized when the veteran was demonstrably unable to obtain 
or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 
9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994). 
The Board is bound by this interpretation of the term 
"definite." See 38 U.S.C.A. § 7104(c).

Under the newly effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).

The revised regulations provide that a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is awarded for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous 

panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 rating.  

Prior to November 1996.

The evidence of record shows that the veteran's PTSD more 
nearly reflects the rating criteria for a 50 percent rating 
under the prior rating criteria, in that his symptoms reflect 
considerable industrial impairment.  It is noted that the 
record shows that in 1991, the veteran complained of sleep 
problems, nightmares about once every two weeks, intrusive 
thoughts and flashbacks.  However the record shows that he 
was alert, and oriented, with no psychotic symptoms, and no 
evidence of suicidal or homicidal ideation.  He had a full 
affect with normal speech and cognition intact.  In 1994, his 
symptoms and complaints remained similar to those reported in 
1991.  In 1995, while the veteran reported that he thought of 
suicide, and it was noted that he was anxious and mildly 
depressed, it was also noted that testing showed the veteran 
had considerable anxiety and to a lesser degree, depression.  
In addition the veteran was employed on a part time basis.  
GAF scores in 1995 were 48 and 60.  Thus the Board concludes 
that prior to November 1996, the veteran's disability was no 
more than considerably disabling.  The Board finds that this 

evidence more nearly approximates the criteria for a 50 
percent evaluation under the old criteria.  There is no 
showing of severe impairment and thus a rating beyond 50 
percent is not supported by the record.  

After November 1996.

The Board finds that the old criteria are more favorable to 
the veteran than the new when considering the evidence of 
record after November 1996.  The evidence during this time 
period shows that the veteran in 1999, had no friends or 
associations with others, had disturbing dreams and was 
anxious.  He also admitted that the thought of suicide had 
occurred to him.  However, it was also noted that the veteran 
was a full time student, and was not taking any medication.  
On VA examination in December 1999, the veteran had sleep 
problems and suicidal thoughts.   He was noted to have a flat 
affect and slowed speech and psychomotor activity.  His GAF 
was 57, which is indicative of moderate symptoms.  

While the veteran exhibits some of the criteria for a 50 
percent rating under the new regulations ( flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in establishing and maintaining effective work and 
social relationships) the Board finds that the record 
supports an increased evaluation to 50 percent under the old 
regulations in that there is considerable impairment shown, 
as evidenced above.  A rating beyond 50 percent is not 
warranted since serious impairment is not shown.  

A rating beyond 50 percent is not warranted under the new 
criteria as well.  That is, there is no showing of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.   


ORDER

An increased evaluation to 50 percent for PTSD is granted 
subject to the criteria which govern the payment of monetary 
awards.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

